343 F.2d 312
Frederick W. DENNISTON et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18816.
United States Court of Appeals District of Columbia Circuit.
Argued January 11, 1965.
Decided January 28, 1965.

Mr. Frederick W. Denniston, petitioner pro se.
Mr. Crombie J. D. Garrett, Atty., Dept. of Justice, with whom Asst. Atty. Gen., Louis F. Oberdorfer and Mr. Lee A. Jackson, Atty., Dept. of Justice, were on the brief, for respondent.
Mr. Sheldon S. Cohen, Chief Counsel, Internal Revenue Service, also entered an appearance for respondent.
Before BAZELON, Chief Judge, and FAHY and BURGER, Circuit Judges.
PER CURIAM:


1
Petitioners, a husband and wife filing a joint income tax return, seek reversal of a Tax Court determination that moneys the husband received as a Government Employees' Incentive Award were includible in gross income. We affirm, adopting the decision of the Tax Court.


2
The excellent services which led to the award in question were just those which the husband had been instructed to perform in the course of his employment. The statute under which the award to him was made does not authorize awards for "religious, charitable, scientific, educational, artistic, literary, or civic achievement" (26 U.S.C. § 74(b)); rather, it authorizes discretionary awards by department heads to those Government employees who "contribute to the efficiency, economy, or other improvement of Government operations or who perform special acts or services in the public interest in connection with or related to their official employment" (5 U.S.C. § 2123(a)). The awards are thus made for performance as an employee; that the achievement rewarded might in some contexts be classifiable as "civic" or another of the statutory categories of § 74 (b) is not relevant.


3
Affirmed.


4
FAHY, Circuit Judge, concurs in the result.